          Case 1:18-cr-00421-JPO Document 65 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                  18-CR-421-2 (JPO)
                       -v-
                                                               Register No. 85899-054
 LUIS VARGAS,
                               Defendant.                              ORDER



J. PAUL OETKEN, District Judge:

       On April 9, 2019, this Court sentenced Defendant Luis Vargas to a 66-month term of

imprisonment. On April 23, 2021, the Bureau of Prisons wrote to the Court seeking clarification

of the Court’s judgment.

       The Court hereby clarifies that the sentence imposed on Defendant on April 9, 2019, was

intended to run concurrently with Defendant’s state term. Accordingly, Defendant’s federal

sentence is ordered to commence as of the date of imposition such that his release date is on or

about April 2, 2023.

       SO ORDERED.

Dated: July 20, 2021
       New York, New York
                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
